Reed, J.,
(dissenting. ) The notice to redeem was served on plaintiff personally. He was the owner of the *182property, and is the only person who was entitled to redeem from the sale, and the only one who had any interest to be protected by the redemption. Bills was in possession, it is true, but he had no interest in the property, and was under no obligation to redeem it. The holding of the majority is that plaintiff’s right of redemption has not expired, for the reason that the notice was not also served upon Bills. That conclusion is reached by considering merely the language of the statute, while disregarding its spirit and purpose. But that is neither a safe nor a sound rule of construction. The legislature is presumed to have had some object in view when the statute was enacted, and to have enacted it with the view of effecting that object. The manifest purpose of the statute is to secure to the one entitled to redeem property which has been sold for taxes such notice of the sale, and the time when the right to redeem will expire, as will afford him an opportunity to exercise that right. The requirement that the notice shall be served on the one in possession, and on the one to whom the property is taxed, prescribes simply a mode of accomplishing that object. The proceeding is upon the theory that there is a presumption either that the persons served are entitled to redeem, or that by serving them the information contained in the notice will be communicated to the one who is entitled to redeem. ' To hold otherwise is to say that the statute requires the doing of a vain and useless thing; for of what possible avail is the mere service of the notice to redeem on one who has no interest which would entitle him to redeem and who would not be permitted to redeem if he were to make the attempt. When the one entitled to redeem is personally notified, then the purpose of the statute is accomplished. He may proceed to make the redemption within the time specified, and if he neglects to do so he ought not to be heard thereafter to question the deed on the ground that the notice was not also served upon some other person who had no interest in the property or right to make redemption.